Citation Nr: 1431733	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  06-24 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left medial malleolus fracture.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to residuals of a left medial malleolus fracture.

3.  Entitlement to service connection for a right hip disability, to include as secondary to residuals of a left medial malleolus fracture.

4.  Entitlement to service connection for a right knee disability, to include as secondary to  residuals of a left medial malleolus fracture.

5.  Entitlement to an extraschedular rating for residuals of a left medial malleolus fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to January 1978.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from October 2004 and November 2005 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO); the October 2004 rating decision denied service connection for a low back disability and a psychiatric disability, and granted an increased schedular rating of 20 percent for residuals of fractured left medial malleolus; the November 2005 rating decision denied service connection for a right hip disability and a right knee disability.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following a November 2011 decision denying a schedular rating in excess of 20 percent for residuals of a left medial malleolus fracture and remanding the current issues for additional development, a November 2012 Board decision denied service connection for a low back disability, a psychiatric disability, a right hip disability, and a right knee disability, and an extraschedular rating for residuals of fractured left medial malleolus.  The Veteran appealed that decision to the Court.  In July 2013, the Court issued an order that vacated the November 2012 Board decision and remanded all of the matters for readjudication consistent with the instructions outlined in a June 2013 Joint Motion for Remand (Joint Motion) by the parties.  Thereafter, in May 2014, a video conference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.
The issue of service connection for a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

At the May 2014 hearing, the Veteran testified that he continued to receive VA treatment for his claimed disabilities.  Any reports of ongoing VA treatment are constructively of record and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection Issues

Pursuant to the Board's November 2011 remand, in November 2011 the AOJ sent the Veteran a letter asking him to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to his claimed low back, psychiatric, right hip, and right knee disabilities (including any such records pertaining to a 2007 low back surgery, to 1990s mental health treatment and/or hospitalization, and to right knee treatment/diagnosis).  He did not respond.  Thereafter, a September 2012 supplemental statement of the case (SSOC) readjudicated the claims, and the November 2012 Board decision dismissed the claims pursuant to 38 C.F.R. § 3.158(a).

The records (and preliminary authorization) requested by the AOJ's November 2011 letter are critical for proper consideration of the claims.  However, as outlined by the June 2013 Joint Motion, the governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran should have had one year from the November 2011 notice letter to submit the additional evidence or information sought.

At the May 2014 hearing, the Veteran testified that he did not think he had received the AOJ's November 2011 letter.  He also reiterated that he had undergone a low back laminectomy at a private treatment facility, and testified that he had undergone a right hip replacement at a private treatment facility.  While the private surgical report for this right hip replacement in October 2011 is in the record, other related records, including those documenting symptoms prior to the surgery and during post-surgery convalescence, rehabilitation, and physical therapy, are not.  Such record have a bearing on the instant claim of service connection for a right hip disability and must be secured.

Extraschedular Rating Issue

The Board's November 2011 remand noted that the Veteran had stated that his service-connected left ankle disability (residuals of a left medial malleolus fracture) require ongoing treatment, that he can only walk about half of a block before having to rest due to the ankle locking up and causing sharp pains, that he has problems with stability of the ankle climbing or descending stairs, and that he has to use a walker due to instability/weakness.  In addition, the Board noted that examinations had found pitting edema.  Based on these factors, the Board referred the case to the Director of Compensation and Pension Service for a ruling on an extraschedular rating.

In May 2012, the Director noted the pertinent findings of record (with the most recent evidence being a March 2009 VA joints examination) and then denied an extraschedular rating, based essentially on finding that: the VA treatment records and examinations showed that the Veteran had good strength and range of motion in the left ankle; there was no evidence that the fracture residuals would have any effect on employability; and there had not been hospitalization for any period of time due to the ankle disability.  The Director found that the Veteran's left ankle disability did not represent an exceptional or unusual disability picture with factors in accordance with 38 C.F.R. § 3.321(b)(1) as to render the use of the regular rating schedule standards impractical.

The June 2013 Joint Motion found that the May 2012 opinion by the Director (and the November 2012 Board decision) did not take into account all of the factors outlined by the Board's November 2011 remand when considering whether the Veteran was entitled to an extraschedular rating for his service-connected residuals of fractured left medial malleolus.  Furthermore, at the May 2014 hearing, the Veteran testified that his left ankle symptoms currently included problems with instability, balance, crepitus, swelling, numbness, and limitation of motion; he also testified that he had just (in April 2014) had a new brace for his left ankle prescribed by his VA treatment provider.

The Veteran has not been afforded a VA examination to assess his left ankle disability since March 2009 (more than five years ago). Given his allegations of worsening at the May 2014 hearing, a contemporaneous examination to assess the disability is necessary.  Thereafter, the case must once again be referred to the Director of Compensation and Pension Service for a ruling on an extraschedular rating (for a determination consistent with the observations in the Joint Motion).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (including any such records pertaining to a 2007 low back surgery; to 1990s psychiatric treatment and/or hospitalization; to right knee treatment/diagnosis; and to the 2011 right hip surgery, to include preceding the surgery and all post-surgery convalescence, rehabilitation, and physical therapy).  The AOJ should obtain complete clinical records of all such treatment and evaluation from all sources identified.  [The Veteran should be advised that he will have one year from the date of the notice letter to submit a release for such records.  He should be advised that his cooperation is paramount as without it, VA will be unable to obtain critical treatment records from those facilities, and that if he does not timely provide a release for the records sought, the service connection claims will be processed under 38 C.F.R. § 3.158(a).]  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2012 (including any such records pertaining to the April 2014 prescription of a new left ankle brace).

2.  After the above development is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected residuals of fractured left medial malleolus.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating residuals of a left medial malleolus fracture (including Codes 5270 through 5274).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's residuals of fractured left medial malleolus, and must specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After the above development is completed, the AOJ should forward the case to the Director of Compensation and Pension Service for consideration as to whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's residuals of fractured left medial malleolus.  The Director should specifically (as instructed by the Joint Motion) consider and address the factors outlined in the Board's November 2011 remand, as well as any new evidence of record (including the Veteran's May 2014 hearing testimony, any updated treatment records, and any new examination findings).

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by the additional evidence received (including obtaining a medical opinion for the service connection claims if necessary to evaluate the additional evidence), and then review the record and readjudicate the claims on appeal.  If any issue remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

